Case 2:21-cv-02213-MSN-cgc Document 39 Filed 08/20/21 Page 1 of 4                   PageID 154




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

CAMERON LASHUN BONDS,

       Plaintiff,

v.                                                  Case No. 2:21-cv-02213-MSN-cgc

SHELBY COUNTY, TENNESSEE, a
Tennessee municipality; F/N/U Rounds,
in her individual capacity; SGT DEREK MARTIN,
in his individual capacity; OFFICER HERVELL
WILLIAMS, in his individual capacity; OFFICER
JONATHAN FULLILOVE, in his individual capacity;
OFFICER CORTEZ BLAIR, in his individual capacity;
and OFFICER JEREMY JORDAN, in his
individual capacity,

      Defendants.
______________________________________________________________________________

 ORDER DENYING WITHOUT PREJUDICE PLAINTIFF’S MOTION FOR DEFAULT
  JUDGMENT AGAINST DEFENDANTS DEREK MARTIN, CORTEZ BLAIR, AND
                              JEREMY JORDAN
______________________________________________________________________________

       This cause comes before the Court on Plaintiff Cameron Bonds’ Motion for Default

Judgement Against Defendants Derek Martin, Cortez Blair, and Jeremy Jordan (collectively

“defaulting Defendants”), filed on June 14, 2021. (ECF No. 22.) This 42 U.S.C. § 1983 action

arises from Plaintiff’s incarceration at the Shelby County Correctional Center in Memphis,

Tennessee. (ECF No. 1 at PageID 1–2.) Plaintiff alleges that correctional officers Derek Martin,

Hervell Williams, Johnathan Fullilove, Cortez Blair, and Jeremy Jordan retaliated against him for

exercising his First Amendment right to file a grievance and subjected him to excessive force by




                                               1
Case 2:21-cv-02213-MSN-cgc Document 39 Filed 08/20/21 Page 2 of 4                       PageID 155




assaulting him on two occasions. (Id. at PageID 11–13.) Plaintiff also raises Monell claims against

Defendant Shelby County. (Id. at PageID 13–15.)

       Plaintiff served Defendant Jordan with summons on April 13, 2021. (ECF No. 15.)

Defendants Blair and Martin received service the next day. (ECF Nos. 16 and 17.) To date, these

Defendants have not appeared, prompting Plaintiff to request that the Court enter a default

judgment against them pursuant to Federal Rule of Civil Procedure 55(b)(2). (ECF No. 22 at

PageID 102–03.)

       Plaintiff’s motion is premature. Federal Rule of Civil Procedure 54(b) provides that

“[w]hen an action presents more than one claim for relief. . . or when multiple parties are involved,

the court may direct entry of a final judgment as to one or more, but fewer than all, claims or

parties only if the court expressly determines that there is no just reason for delay.” (emphasis

added). Here, the Court finds that there is just reason to delay entering default judgment.

       It is the Sixth Circuit’s “preferred practice” in multi-defendant cases “to withhold granting

default judgment until the trial of the action on the merits.” Alig-Mielcarek v. Jackson, No. 2:11-

cv-00255, 2013 WL 6000975, at *1 (S.D. Ohio Nov. 12, 2013) (quoting Kimberly v. Coastline

Coal Corp., 857 F.2d 1274, 1988 WL 93305, at *3 (6th Cir. 1988) (table opinion)). This practice

traces back to the Supreme Court’s holding in Frow v. De La Vega, 82 U.S. 552 (1872). See

Synovus Bank v. Highway Seventy Partners, No. 2:14-cv-02340-STA-CGC, 2014 WL 7272395,

at *1 (W.D. Tenn. Dec. 18, 2014).     In Frow, the plaintiff alleged that the defendants engaged in

a conspiracy to defraud him. Frow, 82 U.S. at 554. One of the named defendants, however, did

not answer the complaint and a default judgment was entered against him. Id. The Supreme Court

later reversed the entry of a default judgment, explaining that when “there might be one decree of

the court sustaining the charge . . . and another decree disaffirming the said charge… [s]uch a state



                                                 2
Case 2:21-cv-02213-MSN-cgc Document 39 Filed 08/20/21 Page 3 of 4                        PageID 156




of things is unseemly and absurd, as well as unauthorized by law.” Id. Put differently, Frow

cautions against allowing the possibility of inconsistent judgments within the same suit. Id; see

also Nautilus Ins. Co. v. I.L.S. Gen. Contractors, Inc., 369 F. Supp. 2d 906, 908–09 (E.D. Mich.

2005) (“[T]he Court finds that the potential for inconsistent judgments requires denying Nautilus's

motion for default judgment.”).

       Notably, Frow involved a case where the defendants were jointly liable. Nautilus, 369 F.

Supp. 2d at 908–09. Some courts have latched onto this fact and found Frow inapplicable in cases

alleging joint and several liability. Id. (citing In re Uranium Antitrust Litig., 617 F.2d 1248, 1257

(7th Cir. 1980)). Other courts, however, have found that the inquiry under Frow “turns not on

labels such as ‘joint liability’ or ‘joint and several liability,’ but rather on the key question of

whether under the theory of the complaint, liability of all the defendants must be uniform.”

Synovus Bank, 2014 WL 7272395, at *1 (quoting Shanghai Automation Instrument Co., Ltd. v.

Kuei, 194 F. Supp. 2d 995, 1008 (N.D. Cal. 2001)). The Court finds that the latter approach better

embodies the principle set forth in Frow.

       Turning to the case at bar, the Court must determine whether entering a default judgment

against the defaulting Defendants now might result in inconsistent judgments later. The Court

finds that such a possibility exists. Plaintiff’s allegations implicate all the individual defendants

and suggest varying levels of involvement in the events giving rise to this action. (ECF No. 1 at

PageID 5–10.) Indeed, Plaintiff alleges that Defendants Williams, Martin, Blair, Jordan, and

Fullilove “colluded together and assaulted Plaintiff unlawfully and unnecessarily multiple times

in response to Plaintiff exercising his First Amendment right[s].” (Id. at PageID 11.)

       As such, the Court finds that entering a default judgment against Defendants Blair, Martin,

and Jordan would be imprudent at this time. The possibility remains that a judgment could be



                                                 3
Case 2:21-cv-02213-MSN-cgc Document 39 Filed 08/20/21 Page 4 of 4                     PageID 157




entered in favor of the remaining individual defendants after a decision on the merits. If so, that

would result in the exact kind of inconsistent judgment addressed in Frow. Accordingly, the Court

DENIES WITHOUT PREJUDICE Plaintiff’s motion for default judgment.

       IT IS SO ORDERED, this the 20th day of August, 2021.

                                             s/ Mark Norris
                                             MARK S. NORRIS
                                             UNITED STATES DISTRICT JUDGE




                                                4
